DICKSON, Justice.
Following jury trial, defendant Kieran Daniels was convicted of robbery, a class A felony. In this direct appeal, defendant seeks to present the single issue of sufficiency of evidence.
In his brief to this Court, defendant presents a detailed statement of facts, but his argument fails to comply with the requirements of Appellate Rule 8.3(A)(7). He does not present argument identifying which elements of the offense he contends were not proven, nor does he explain in what other manner the evidence was insufficient. Failure to present cogent argument operates as a waiver of this issue on appeal. Gossmeyer v. State (1985), Ind., 482 N.E.2d 239; Bieghler v. State (1985), Ind., 481 N.E.2d 78, cert. denied, (1986), 475 U.S. 1031, 106 S.Ct. 1241, 89 L.Ed.2d 349.
Furthermore, we observed that trial testimony of four eyewitnesses described the robbery and identified the defendant as its perpetrator, and that his fingerprints were found at the scene of the crime.
Judgment affirmed.
SHEPARD, C.J., and DeBRULER, GIVAN and PIVARNIK, JJ., concur.